Citation Nr: 1715764	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Whether the reduction of the rating for a lumbosacral spine disability from 20 percent to 10 percent, effective December 26, 2015, was proper.

3.  Entitlement to a rating in excess of 10 percent prior to March 11, 2013, and a rating in excess of 20 percent as of March 11, 2013, for a lumbosacral spine disability.  

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

Appellant and W. M.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1997 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for a lumbosacral spine disability and TDIU.  The Veteran appeared at a May 2012 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In January 2013, the Board determined that the Veteran had withdrawn the issue of entitlement to a TDIU and remanded the issue of an increased rating for the lumbosacral spine disability to the RO for additional development of the record.  

In March 2013, VA increased the rating for the lumbosacral spine disability from 10 percent to 20 percent, effective March 11, 2013.  In February 2015, the RO denied TDIU.  In June 2015, the Board remanded the claim to the Agency of Original Jurisdiction for additional development of the record.  

In a January 2016 supplemental statement of the case, the RO reduced the rating for the lumbosacral spine disability from 20 percent to 10 percent, effective December 26, 2015.  

When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

The reduction of the rating for a lumbosacral spine disability from 20 percent to 10 percent, effective December 26, 2015, was initially addressed in the January 2016 supplemental statement of the case.  


CONCLUSION OF LAW

The reduction of the rating for a lumbosacral spine disability from 20 percent to 10 percent, effective December 26, 2015, was improper and the 20 percent rating is restored, effective as of December 26, 2015.  38 C.F.R. § 19.31 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating for a lumbosacral spine disability was improper as the service-connected disability had not improved.  

A January 11, 2016, rating decision states "reduction of back ... please see SSOC [supplemental statement of the case] of 1.11.16 for explanation of this reduction."  That rating decision does not address the reduction in any other way.  The January 11, 2016, supplemental statement of the case states that "based upon this review, we have determined your condition has improved and currently warrants a 10 percent evaluation" and "the 10 percent evaluation is effective, December 26, 2015, the date evidence showed your flexion no longer warranted a 20 percent evaluation."  

In no case will a supplemental statement of the case be used to announce decisions by the RO on issues not previously addressed in a statement of the case.  38 C.F.R. § 19.31(a) (2016).  

The RO improperly promulgated the January 2016 reduction action through the January 2016 supplemental statement of the case because no prior statement of the case had addressed that issue of reduction of rating.  Therefore, the Board concludes that the reduction of the rating for the lumbar spine disability from 20 percent to 10 percent, effective December 26, 2015, the 20 percent rating must be restored.  38 C.F.R. § 19.31 (2016).  


ORDER

The reduction of rating for a lumbosacral spine disability from 20 percent to 10 percent, effective December 26, 2015, was improper and the 20 percent rating, effective as of December 26, 2015, is restored.  To that extent only the appeal is granted.  


REMAND

In a March 2016 substantive appeal from the January 2016 reduction action, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing before a Veterans Law Judge has not been scheduled.  The appeal now includes a claim for TDIU that has not been addressed at a Board hearing.

A February 2015 rating decision denied service connection for a right ankle disability and denied an increased rating for a left ankle disability.  The Veteran submitted a notice of disagreement in May 2015.  No statement of the case has been issued addressing those issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for a right ankle disability and entitlement to an increased rating for a left ankle disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those issues.  If a timely substantive appeal is received, return those claims to the Board.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


